 


115 HRES 95 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 95 
In the House of Representatives, U. S.,

February 7, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Armed Services:Mr. O’Halleran and Mr. Suozzi.

Committee on the Budget:Ms. Jackson Lee and Ms. Schakowsky. Committee on the Judiciary:Mr. Schneider.

Committee on Natural Resources:Mr. Clay. Committee on Oversight and Government Reform:Mr. Welch, Mr. Cartwright, and Mr. DeSaulnier.

Committee on Science, Space, and Technology:Mr. McNerney, Mr. Perlmutter, Mr. Tonko, Mr. Foster, Mr. Takano, Ms. Hanabusa, and Mr. Crist. Committee on Small Business:Ms. Clarke of New York, Ms. Judy Chu of California, Ms. Adams, and Mr. Espaillat.

Committee on Veterans’ Affairs:Mr. Sablan, Ms. Esty, and Mr. Peters. Committee on Ways and Means:Ms. Judy Chu of California.

 
 
Karen L. Haas,Clerk.
